United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3790
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Sanjay Williams

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                   ____________

                           Submitted: November 1, 2016
                             Filed: November 4, 2016
                                   [Unpublished]
                                  ____________

Before WOLLMAN, ARNOLD, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       A jury found Sanjay Williams guilty of (1) conspiracy to commit wire or mail
fraud, (2) wire fraud, and (3) conspiracy to commit money laundering, after the jury
heard extensive testimony about Williams’s participation in a “lottery scam” in which
the perpetrators extracted advance fees from victims in exchange for false promises
of prize winnings. The district court1 sentenced Williams to a total of 240 months in
prison and three years of supervised release, and ordered him to pay restitution,
jointly with the other defendants, of $5,672,561.15. On appeal, in a brief filed under
Anders v. California, 386 U.S. 738 (1967), counsel argues that (1) the charges against
Williams should have been dismissed, because he suffered a violation of his rights
under the Speedy Trial Act, (2) his trial on charges in the District of North Dakota
following his arrest on charges in North Carolina violated the Double Jeopardy
Clause, (3) the improper joinder of charges and defendants prejudiced Williams, (4)
the district court lacked jurisdiction over conduct that occurred outside North Dakota,
(5) there was insufficient evidence to convict Williams, and (6) the wire-fraud
conspiracy conviction is unlawful, because the verdict form asked the jury whether
Williams was guilty of conspiracy to commit mail fraud “or” wire fraud, instead of
conspiracy to commit mail fraud “and” wire fraud, as charged in the indictment.

       We first conclude that the district court did not err in denying Williams’s
Speedy Trial Act motion to dismiss the indictment, because the speedy-trial clock did
not commence until August 20, 2014, when the district court granted the
government’s motion to sever those defendants who had not been extradited; the trial
was thereafter scheduled for September 15, 2014; and subsequent delays occurred as
a result of defendants’ motions for continuances. See 18 U.S.C. § 3161(c)(1); United
States v. Lightfoot, 483 F.3d 876, 885-86 (8th Cir. 2007) (speedy-trial clock under
Speedy Trial Act, subject to reasonableness requirement, is same for all defendants
joined in indictment).

      We also reject as meritless the arguments concerning double jeopardy,
improper joinder, and jurisdiction, because (a) Williams was not prosecuted in
separate states, and in any event his rights under the Constitution were not violated,


      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.

                                         -2-
see Heath v. Alabama, 474 U.S. 82, 88-89 (1985); (b) the offenses and defendants
charged in the indictment were based on a common and coordinated series of acts and
transactions, see Fed. R. Crim. P. 8; United States v. Morris, 723 F.3d 934, 941 (8th
Cir. 2013) (prerequisites for joinder are liberally construed in favor of joinder); and
(c) jurisdiction was not lacking, because at least one victim resided in North Dakota
when the scheme was perpetrated against her, see 18 U.S.C. § 3231 (district courts
have original jurisdiction of all offenses against laws of United States); United States
v. Moeckly, 769 F.2d 453, 460-61 (8th Cir. 1985) (discussing proper venue).

       Next, we find that the evidence was sufficient to convict Williams. Over the
course of the seven-day trial, many elderly victims testified that they had paid
advance fees for fictitious prize money that they had been promised during telephone
calls from Williams and others; cooperating witnesses testified about how they had
received the victims’ payments--through wire services and other means--and then
forwarded the payments to Williams and others; and investigating law enforcement
officials and the MoneyGram representative testified about incriminating data that
was collected. See United States v. Spears, 454 F.3d 830, 832 (8th Cir. 2006)
(standard of review for sufficiency of evidence after jury trial); United States v.
Whitlow, 815 F.3d 430, 435-36 (8th Cir. 2016) (discussing wire fraud and conspiracy
to commit wire fraud); United States v. Delgado, 653 F.3d 729, 736-37 (8th Cir.
2011) (discussing conspiracy to commit money laundering). We also reject
Williams’s final argument about the purported improper use of disjunctive language
in the verdict director, because “[p]roof of any one of the violations charged
conjunctively in the indictment will sustain a conviction.” See United States v.
McGinnis, 783 F.2d 755, 757 (8th Cir. 1986).

      Finally, having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), we have found no nonfrivolous issues. The judgment is affirmed, and
counsel’s motion to withdraw is granted.
                      ______________________________

                                          -3-